Order entered March 2, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                      No. 05-19-00048-CV

              ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                                 V.

                             ANISSA MAHMOUDI, Appellee

                   On Appeal from the County Court at Law No. 3
                               Collin County, Texas
                       Trial Court Cause No. 003-01795-2018

                                             ORDER

       Appellant appeals from the trial court’s judgment in a forcible detainer

action and nineteen additional orders.1 Before the Court is appellee’s January 30,

2020 motion to dismiss for lack of jurisdiction and mootness and appellants’

response to the motion including a request for sanctions. As to the issue of

possession, appellants are no longer in possession of the property and appellants

agree that the issue of possession is moot. Accordingly, we GRANT appellee’s

1
 This Court has already addressed the trial court’s March 4, 2019 order finding appellant Adrian Booker
not indigent.
motion to the extent that the issue of possession may not be raised in this appeal.

See Olley v. HVM, LLC, 449 S.W.3d 572, 575 (Tex. App.—Houston [14th Dist.]

2014, pet. denied) (appellate courts lack jurisdiction over moot controversies).

      With respect to the remaining eighteen interlocutory orders identified in the

notice of appeal, appellee asserts generally that this Court lacks jurisdiction

because either appellants failed to timely appeal the orders or they are not subject

to review on appeal. Interlocutory orders disposing of some but not all claims or

parties merge into the final judgment and become final for purposes of appeal.

See Webb v. Jorns, 488 S.W.2d 407, 409 (Tex. 1972). Some interlocutory orders

appellants appeal from are reviewable only from the final judgment. See eg., TEX.

R. CIV. P. 18a(j)(1)(A) (order denying motion to recuse reviewable on appeal from

final judgment); King v. Wells Fargo Bank, N.A., 205 S.W.3d 731, 733 (Tex.

App.—Dallas 2015, orig. proceeding) (order denying a motion to show authority

reviewable on appeal from final judgment).        Additionally, the final judgment

specifically incorporated two of the interlocutory orders and, therefore, are

reviewable.

      Because appellants have not filed their brief on the merits, we do not yet

know what challenges they will raise. Accordingly, we DENY appellee’s motion

on the non-possession issues without prejudice to addressing these matters in his
brief on the merits as warranted. Appellee may also reassert its claim for damages

for frivolous appeal in his brief.

      We DENY appellants’ request for sanctions.

      Pursuant to this Court’s January 27, 2020 order, appellants brief on the

merits was due February 26, 2020. As of today’s date, appellants have not filed

their brief. Accordingly, on the Court’s own motion, we ORDER appellants to

file their brief within fifteen days of the date of this order.



                                                /s/    ROBERT D. BURNS, III
                                                       CHIEF JUSTICE